t c memo united_states tax_court estate of edna korby deceased austin korby jr trustee of the austin and edna korby living_trust and estate of edna korby deceased transferor austin korby jr trustee of the austin and edna korby living_trust transferee petitioners v commissioner of internal revenue respondent docket no filed date david w johnson and james a beitz for petitioners helen h keuning for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of edna korby the estate and an addition_to_tax under sec_6651 of dollar_figure after concessions the issues for decision are whether the values of the assets austin and edna korby austin and edna or the korbys transferred to the korby properties a limited_partnership kplp are includable in the gross_estate under sec_2036 and sec_2038 we hold that dollar_figure percent of kplp’s value is includable under sec_2036 whether the value of an annuity purchased in is includable in the gross_estate we hold that it is and whether the estate is liable for an addition_to_tax under sec_6651 for failure to timely file a return we hold that it is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts second supplemental stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed the mailing address for the estate was in 1respondent also determined a deficiency with respect to the estate of edna korby’s husband austin korby who died months after edna the issues concerning austin’s estate are addressed in a separate memorandum findings_of_fact and opinion of this court 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of the decedent’s death and all rule references are to the tax_court rules_of_practice and procedure fergus falls minnesota and austin dennis korby jr dennis austin and edna’s son and the trustee of the austin and edna korby living_trust the living_trust resided in fergus falls minnesota edna died in minnesota i background austin and edna were married in they had four sons dennis gary alan korby donald wayne korby and steven glen korby in austin wa sec_79 years old and edna was years old in date edna was diagnosed with severe alzheimer’s dementia she resided in pelican lake health care center a nursing home from mid-date until she died on date from progressive dementia before austin suffered a stroke and was diagnosed with type ii diabetes hypertension and cardiac arrhythmias during austin was diagnosed with atrial fibrillation with slow ventricular response in date austin was hospitalized for pneumonia and an episode of congestive heart failure as a result he entered a nursing home for several weeks austin’s health deteriorated after this episode in the fall of austin was hospitalized again for pneumonia and was later transferred to a nursing home where he lived until his death on date austin died of coronary artery disease diabetes and pneumonia ii the austin edna korby living_trust in austin and dennis met with an attorney specializing in estate_planning on date with the assistance of the estate attorney austin and edna formed the living_trust as cotrustmakers austin and dennis were the only trustees of the living_trust from its inception until austin’s death on date edna was never a trustee of the living_trust the living_trust gave austin and edna the authority to control and direct payments from the living_trust add or remove living_trust property and amend or revoke the living_trust between and spring the following assets of the korbys were transferred to the living_trust a money market account a house in fergus falls minnesota a vacant lot in fergus falls minnesota a checking account a savings account household furnishings and items a 1-percent general_partnership interest in crane properties a limited_partnership crane properties a 2-percent general_partnership interest in kplp and the korbys’ monthly social_security checks during the living_trust also opened a checking account iii kplp on date kplp was formed under the minnesota limited_partnership act with the help of the estate attorney who had been involved in the formation of the living_trust austin edna and each of their sons signed the kplp limited_partnership agreement the kplp agreement as limited partners on date the living_trust was the sole general_partner of kplp from its formation until austin and dennis signed the kplp agreement as cotrustees of the living_trust the kplp agreement provided for management fees to be paid to the general_partner to be measured by the time required to manage and administer the partnership by the value of property under the general_partner s administration and by the responsibilities the general_partner s assume in discharging of the duties of office the general_partner was to decide the amounts of the management fees the kplp agreement also required kplp to reimburse the general_partner for all reasonable and necessary business_expenses incurred in managing and administering the partnership kplp was not funded and did not commence business until spring therefore kplp did not file a tax_return for in the living_trust transferred the money market account with a balance of dollar_figure to kplp in exchange the living_trust received a 2-percent general_partnership interest also in the korbys transferred the following assets to kplp stocks valued at dollar_figure state and municipal_bonds valued at dollar_figure and u s savings bonds worth dollar_figure the transferred assets in exchange austin and edna received a 98-percent limited_partnership_interest austin and edna then gave 5-percent limited_partnership interests to irrevocable trusts created for each of their four sons approximately percent of the transferred assets had been held by austin and edna in joint_tenancy the remaining percent had been held by austin individually or in joint_tenancy with his sons as a result austin contributed dollar_figure percent of kplp’s assets edna contributed dollar_figure percent of kplp’s assets austin and edna’s sons contributed dollar_figure percent of kplp’s assets and the living_trust contributed percent of kplp’s assets after the transfers to the living_trust and kplp austin and edna did not have any bank accounts open in their own names for austin and edna filed identical form sec_709 u s gift_tax_return reporting gifts of percent of kplp’s limited_partnership interests and dollar_figure percent of crane properties’ limited_partnership interests to each of their sons’ irrevocable trusts the gift_tax returns reported the gifts as split_gifts they were given half from each of austin and edna the gift_tax returns also applied a 61-percent discount to the value of the transferred kplp interests because the interests were minority interests and lacked management control the kplp 3in the korbys reported income from these assets of dollar_figure interests were valued at dollar_figure and the crane properties interests were valued at dollar_figure for a total gift of dollar_figure after kplp maintained five investment accounts at various investment companies and a checking account dividends and interest earned on the investment accounts were deposited into the checking account kplp’s checking account was also used to pay kplp’s expenses austin and dennis were the only signatories on the checking account in date austin purchased an annuity from lifeusa insurance co for dollar_figure austin named himself as the annuitant and kplp as the owner on the annuity application the annuity entitled austin to payments after the annuity date date for a 10-year period as long as he was living if austin died during the 10-year period the payments would continue to his sons as irrevocable beneficiaries austin’s sons were also entitled to a death_benefit if austin died before the annuity date as stated above the korbys transferred their house to the living_trust in and austin lived in the house until from through kplp and the living_trust paid many of the korbys’ household expenses the living_trust made payments to edna’s nursing home various drug stores other miscellaneous stores and the internal_revenue_service irs the living_trust also made occasional cash payments to austin to pay all these expenses the living_trust received cash payments from kplp and the korbys’ social_security payments kplp paid the utility and heating bills property taxes and insurance for the korbys’ residence and paid for subscriptions to newspapers and periodicals for each year kplp deducted as a business_expense percent of the home expenses the deductions were taken because in an irs audit for an earlier year it was determined that austin used percent of his home in his bridge-building business and was entitled to deduct the cost of that portion kplp also deducted the cost of austin’s subscriptions to newspapers and periodicals in each year the korbys received social_security income of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in on its federal_income_tax returns and its books_and_records kplp reported its interest and dividend income value and payments to the living_trust as follows payments to year kplp income living_trust kplp value dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 1value of kplp assets on the date of austin’s death kplp reported distributions and guaranteed payments during and as follows guaranteed distributions distributions year pymts to gp to gp to lps none dollar_figure none dollar_figure none none big_number none none big_number none dollar_figure kplp did not report any guaranteed payments to limited partners in any year kplp paid dollar_figure in and dollar_figure in for income taxes owed by its limited partners in kplp paid dollar_figure for income taxes owed by its limited partners and reported the tax_payments as distributions to its limited partners for and the living_trust used income from austin and edna’s social_security payments and the guaranteed payments from kplp to pay approximately dollar_figure per month to pelican lake health care center for edna’s care austin and edna reported medical_expenses of dollar_figure dollar_figure and dollar_figure on their and federal_income_tax returns respectively in date kplp redeemed the u s savings bonds that austin and edna had contributed in the u s treasury issued kplp two checks for dollar_figure each one check was endorsed to the national western life_insurance co to purchase an annuity on the annuity application dennis was named as the annuitant and the four korby sons were named as the four equal owners and beneficiaries the other check was deposited into the living trust’s checking account kplp did not report this amount on its return as a distribution or a guaranteed_payment to the living_trust from these funds the living_trust issued a dollar_figure check to each of the korby sons and retained the remaining dollar_figure kplp reported the interest earned on the u s savings bonds as income on its federal_income_tax return austin and edna’s joint federal_income_tax return for was filed by dennis as personal representative for each estate the return was the first return on which it was reported that austin and edna were liable for self-employment_tax on the payments from kplp the living_trust remained kplp’s general_partner after austin and edna died the living_trust held the same property from the spring of until austin’s death and the living trust’s property was worth dollar_figure on the date of edna’s death pursuant to the terms of the living_trust agreement austin and edna’s funeral_expenses and austin’s estate_taxes were paid_by the living_trust on date kplp issued a check to the living_trust for dollar_figure on the same day the living_trust paid estate_taxes of dollar_figure owed by austin’s estate the living_trust agreement provided that upon the death of the first of austin or edna to die the living_trust would split into a marital_deduction_trust and a family_trust all of the living_trust property less the amount necessary to use the unified_credit amount in effect for the year of death was to be transferred to the marital_deduction_trust the remaining assets were to be transferred to the family_trust iv the estate_tax_return the estate mailed form_706 u s estate and generation- skipping transfer_tax return on date and it was received by the irs on date the estate_tax_return listed as jointly owned property the residence the vacant lot and a checking account including half their total value as part of the gross_estate it listed as miscellaneous property half the korbys’ general_partnership interests in crane properties and kplp and personal_property the total gross_estate value was listed as dollar_figure the estate claimed a deduction for funeral_expenses and claimed the marital_deduction in an amount approximately equal to the value of the jointly owned property in the gross_estate the estate also reported adjusted_taxable_gifts of dollar_figure for the gifts of kplp and crane properties interests gross_estate tax of dollar_figure subject_to the unified_credit against estate_tax and zero tax due on date respondent issued a notice_of_deficiency addressed to the estate and the living_trust on the same day respondent issued a notice_of_deficiency to the living_trust as transferee of the estate’s liabilities the notices in the notices respondent determined that the full values of the assets held by kplp were includable in the gross_estate under sec_2036 and sec_2038 respondent also determined that the value of the property held by the living_trust was includable in the gross_estate under sec_2036 and sec_2038 rather than as jointly owned property respondent reduced the estate’s adjusted_taxable_gifts from dollar_figure to dollar_figure reflecting in part respondent’s exclusion of the gifts of kplp interests the deficiency in estate_tax totaled dollar_figure respondent next determined that the estate was liable for an addition_to_tax under sec_6651 of dollar_figure because the estate_tax_return was not filed timely opinion respondent argues that the value of the property transferred by austin and edna to kplp is includable in austin’s and edna’s gross estates under sec_2036 and and or a the estate argues that sec_2036 and sec_2038 do not apply to the assets the korbys transferred to kplp because austin and edna retained no right to income from corpus of or power_of_appointment over them kplp received the assets in a bona_fide sale for adequate_and_full_consideration in money or money’s worth and austin and edna did not retain ownership or control 4the estate does not challenge respondent’s inclusion of the living_trust property under sec_2036 and sec_2038 or his adjustment to the adjusted_taxable_gifts we therefore accept these adjustments over the assets alone or in conjunction with anyone else or the power alone or in conjunction with anyone else to alter amend revoke or terminate the enjoyment by any person of the assets see sec_2036 and a respondent’s determination in the notice_of_deficiency is entitled to a presumption of correctness see rule a the parties do not address sec_7491 the estate does not argue that the burden_of_proof has shifted to respondent under sec_7491 and it has failed to establish that it has complied with the requirements of sec_7491 therefore we conclude that the estate’s burden_of_proof does not shift to respondent the internal_revenue_code imposes a federal estate_tax on the transfer of the taxable_estate of a decedent who is a citizen or resident_of_the_united_states sec_2001 the value of the gross_estate includes the value of all property to the extent of the decedent’s interest therein on the date of death sec_2033 i sec_2036 the purpose of sec_2036 is to include in a deceased taxpayer’s gross_estate the value of inter_vivos transfers that were testamentary in nature 395_us_316 sec_2036 a generally provides that if a decedent makes an inter_vivos transfer of property other than a bona_fide sale for adequate_and_full_consideration in money or money’s worth and retains certain enumerated rights or interests in the property which are not relinquished until death the full value of the transferred property will be included in the decedent’s gross_estate sec_2036 is applicable when three conditions are met the decedent made an inter_vivos transfer of property the decedent retained an interest or right enumerated in sec_2036 or or b in the transferred property which he did not relinquish before hi sec_5sec transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2036 provides that the retention of the right to vote shares of a controlled_corporation that were transferred by a decedent is the retention of the enjoyment of the transferred property death and the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration in money or money’s worth the parties do not dispute that austin and edna made an inter_vivos transfer of property when they contributed the assets to kplp therefore we conclude that this requirement is met a retention of rights in transferred property sec_2036 requires the inclusion of the value of transferred property with respect to which a decedent retained by express or implied agreement possession enjoyment or the right to income respondent argues that austin and edna retained by express and implied agreement until they died the enjoyment of the assets they transferred to kplp the estate argues that austin and edna retained no rights with respect to the transferred property and that no agreement express or implied existed we agree with respondent that an implied agreement existed between austin on his own behalf and on behalf of edna and the four korby sons that after the assets were transferred to kplp income from the assets would continue to be available to austin and edna for as long as they needed income in when austin and edna transferred dollar_figure worth of assets to kplp 7because we find an implied agreement we need not decide whether an express agreement existed that gave austin and edna the possession of enjoyment of or right to income from the transferred assets edna was living in a nursing home and suffering from severe dementia edna’s nursing home costs were approximately dollar_figure per month austin had experienced a stroke and had been diagnosed with various ongoing ailments it is reasonable to believe that austin and edna expected to incur significant medical_expenses in the future austin and edna reported medical_expenses of over dollar_figure approximately double their social_security income in each of the years before they died it was clear that the korbys’ social_security income would not cover their basic expenses in the future despite their expected increased expenses however austin and edna retained in their names or the name of their living_trust only their house a vacant lot bank accounts with a total balance of dollar_figure a percent interest in crane properties a 2-percent interest in kplp and the right to receive social_security income kplp paid the korbys’ home expenses after their assets were transferred to it in order to pay the korbys’ other basic living_expenses kplp also distributed significant percentages of its income to the living_trust ranging from percent of its income in to percent of its income in which paid their remaining expenses these payments from kplp to the living_trust totaled at least percent of the korbys’ income in each of the years before they died the estate argues that the cash payments that kplp made to the living_trust and the payments of the korbys’ home expenses were management fees paid for austin’s services as a money manager for the kplp assets the estate further claims that austin and edna were financially able to transfer their income- producing assets to kplp because they expected the living_trust to receive management fees that would provide enough income to them we do not believe that the payments to the living_trust were management fees the purported fees amounted to dollar_figure to dollar_figure in each of the years before the korbys died the amounts were used by the living_trust to pay edna’s nursing home costs of over dollar_figure per year and the korbys’ taxes medical_expenses and other various expenses the amounts were used entirely by austin and edna and not by dennis who was cotrustee of the general_partner and was entitled to half of any management fees while the living_trust received management fees totaling over dollar_figure during the years at issue the limited partners who owned percent of kplp received only one distribution totaling dollar_figure for taxes in further no management_contract was executed and the fees were paid at varying times and amounts as austin requested them the purported fees were not based on any regular or prescribed method of payment or computation dennis testified that he caused kplp to make payments to the living_trust whenever austin requested them because he was raised not to say no to his father he stated that he and his father discussed the amounts of the management fees in and they wrote down the amounts on pieces of paper at the kitchen table these notes regarding the purported fees were not produced by the estate at trial the estate submitted an expert report by paul r kenworthy c f p in which he opined that money managers generally receive fees of to percent of the asset values in the portfolios they manage mr kenworthy testified that fees are generally not determined by the income of the portfolio because income amounts vary with different types of investments we accept mr kenworthy’s testimony that money managers generally earn to 5-percent management fees however the record shows that although kplp held approximately investments austin made only sales or purchases between and dennis testified that few trades were made because his parents had low bases in the investments and kplp would recognize significant income if they were sold given the plan to hold the investments in order to avoid tax the degree of anticipated management of those assets would have been minimal the only other management activity the estate claims austin undertook was reading newspapers and periodicals daily the living_trust continued to receive the purported management fee income and use it to pay the korbys’ expenses even after dennis took over most of austin’s duties managing kplp’s assets in date as reported in the minutes of the partnership during their lives austin and edna never reported self- employment income from their purported management income only after their deaths was the income treated as self-employment_income on an income_tax return filed by dennis while we believe that austin was skilled at managing his portfolio the amount of work and time he committed to managing kplp’s assets did not rise to the level that an independent money manager might have committed and kplp’s assets under austin’s own plan to avoid recognition of gain required little management while the passive nature of transferred assets is generally not determinative in a sec_2036 analysis of their transfer to a family limited_partnership we believe the lack of activity by austin with respect to the kplp assets is relevant to the issue of whether the payments the living_trust received from kplp were management fees all these facts taken together show that austin and edna had an implied agreement with their sons that austin and edna were entitled to the income from the assets they transferred to kplp kplp was formed as a testamentary vehicle designed to transfer austin’s and edna’s assets to their sons during their lives at a significant discount while retaining for austin and edna the economic enjoyment of those assets b the bona_fide sale exception having concluded that austin and edna retained the enjoyment of and right to income from the assets they transferred to kplp we must now determine whether sec_2036 is nonetheless inapplicable as a result of the bona_fide sale exception we recently held in estate of bongard v commissioner t c ___ slip op pincite that in the context of family limited_partnerships the bona_fide sale exception is met where the record establishes the existence of a legitimate and significant nontax reason for the transfer and the transferors received partnership interests proportionate to the value of the property transferred see eg 382_f3d_367 3d cir affg tcmemo_2002_ 371_f3d_257 5th cir the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation see estate of harper v commissioner tcmemo_2002_121 estate of harrison v commissioner tcmemo_1987_8 a significant purpose must be an actual motivation not a theoretical justification the facts and circumstances of each case must be examined in order to determine whether the bona_fide sale exception has been met certain factors indicate that a bona_fide sale has not occurred factors that support a finding that a sale was not bona_fide are the taxpayer’s standing on both sides of the transaction estate of hillgren v commissioner tcmemo_2004_ the taxpayer’s financial dependence on distributions from the partnership estate of thompson v commissioner supra estate of harper v commissioner supra the partners’ commingling of partnership funds with their own estate of thompson v commissioner supra and the taxpayer’s failure to actually transfer the property to the partnership estate of hillgren v commissioner supra austin formed kplp with the help of his estate lawyer but without the involvement of his sons who were each to be percent owners through trusts and who each signed the kplp agreement austin alone decided which of his and edna’s assets would be contributed to kplp the terms of the kplp agreement that the living_trust would receive management fees as general_partner and whether the limited partners would receive any distributions in his testimony dennis was unfamiliar with the terms of the kplp agreement he thought its terms were followed at all times but was unsure how the management fees were to be determined gary korby one of dennis’s brothers testified that he was not aware that his father received management fees from kplp that he was not represented in the formation of kplp and that he did not know how he acquired his interest in kplp whether by gift or otherwise he also testified that although he signed the kplp agreement in the first time his father explained the partnership to him and gave him a chance to ask questions about it was at a partnership meeting in date dennis’ other two brothers did not testify at trial but the parties stipulated that their testimony would echo gary’s testimony these facts indicate that none of austin’s and edna’s four sons was involved in the formation of the partnership or the drafting of the kplp agreement austin essentially stood on all sides of the partnership’s formation and approved the provisions of the kplp agreement without negotiation or input from the limited partners the circumstances leading us to conclude above that the payments from kplp to the living_trust were not management fees also weigh against a conclusion that the sale of assets to kplp was bona_fide the korbys’ use of kplp income for basic living_expenses is inconsistent with a finding of a bona_fide transfer by drafting the kplp agreement to allow the living_trust to determine the amounts of its purported fees as general_partner and by making dennis with whom austin had an implied agreement his cotrustee austin ensured that he and edna would be provided with sufficient income from the kplp assets during their lifetimes the estate argues that the creation of kplp was bona_fide because austin and edna created kplp to protect the family from commercial and personal injury liability resulting from their bridge-building business as well as liability arising from divorce the estate points to provisions in the kplp agreement that prevented any partner from unilaterally forcing a distribution of partnership property and restricted transfer of the limited_partnership interests however the estate has not shown that the terms of the kplp agreement would prevent a creditor of a partner from obtaining that partner’s kplp interest in an involuntary transfer the limited protection kplp gave the family and the other evidence in the record lead us to believe that credit protection was not a significant reason for forming kplp rather austin and edna formed kplp in order to make a testamentary transfer of their assets to their sons at a discounted value while still having access to the income from those assets for their lifetime instead of retaining assets sufficient to provide the income they would need as their medical_expenses grew austin and edna used kplp in an attempt to insulate all of their income-producing assets from the estate_tax as a result we find that the transfer of austin’s and edna’s assets to kplp was not a bona_fide sale for full and adequate_consideration therefore sec_2036 applies to the kplp assets that were contributed by austin and edna given this conclusion we need not address respondent’s argument for inclusion under sec_2036 and sec_2038 kplp’s assets were contributed as follows edna austin korby sons living_trust total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the parties agree that if sec_2036 applies to the assets contributed to kplp by austin and edna dollar_figure percent of kplp’s value should be included in edna’s gross_estate and dollar_figure percent of kplp’s value should be included in austin’s gross_estate in calculating the values of the kplp assets at edna’s death the parties shall take into consideration their stipulation that the value of amoco stock at edna’s death was dollar_figure9 per share not dollar_figure per share as stated in the notice_of_deficiency ii the and annuities the estate argues that respondent incorrectly included the annuity valued at dollar_figure at edna’s death in the kplp assets the estate does not object to respondent’s valuation of the annuity the annuity entitled austin to payments after the annuity date for a 10-year period as long as he was living if austin died during the 10-year period the payments would continue to his beneficiaries austin’s sons were named as 8thi sec_38 26-percent portion of kplp’s value is includable in edna’s gross_estate in addition to the 2-percent kplp general_partnership interest held by the living_trust which the estate does not dispute is included in edna’s gross_estate under sec_2036 as living_trust property in addition the calculation of the portion includable in each gross_estate takes into account that the 28-percent interest contributed by the korby sons is not included in either austin’s or edna’s gross_estate irrevocable beneficiaries which also entitled them to a death_benefit if austin died before the annuity date the annuity was payable only to austin if he lived to the annuity date edna was not named as an annuitant beneficiary or owner on the annuity application because she did not possess a right to payments for any period under the annuity the value of the annuity is not includable in her gross_estate under sec_2039 however the fact that an amount is not includable in a decedent’s gross_estate under sec_2039 does not preclude its inclusion in the gross_estate under some other section of the estate_tax laws see 58_tc_241 citing sec_20_2039-1 estate_tax regs the annuity was purchased by kplp and was included as one of its assets when edna died its value is therefore includable in edna’s gross_estate under sec_2036 to the same extent the values of the other kplp assets are includable in calculating kplp’s total value the value of the annuity agreed upon by the parties as dollar_figure at edna’s death should be included the portions includable in edna’s gross_estate the 26-percent interest she contributed and the 1-percent general_partnership interest owned by the living_trust shall then be calculated from the total value the estate also argues that the value of the annuity purchased in by austin using the proceeds of kplp’s u s savings bonds should not be included in edna’s gross_estate the estate does not argue that the annuity should not be treated as a gift or contest the value respondent ascribed to the annuity dollar_figure the estate’s argument is moot respondent does not argue that it should be included in the gross_estate the estate does not dispute respondent’s adjustment of the estate’s adjusted_taxable_gifts by the value of the annuity iii marital_deduction under sec_2056 sec_2056 provides for a deduction from the gross_estate of a decedent for the value of property that passes from the decedent to the surviving_spouse the estate conceded that if respondent agrees that the value of only dollar_figure percent of kplp’s assets is includable in edna’s gross_estate and dollar_figure percent is includable in austin’s gross_estate the marital_deduction does not apply to the kplp assets the parties have so agreed and we accept the estate’s concession that the marital_deduction does not apply to the 26-percent portion of kplp’s value includable in edna’s gross_estate under sec_2036 respondent 9the estate argues nonetheless that respondent conceded the marital_deduction should apply to the kplp assets in edna’s estate in an e-mail dated approximately months before trial respondent’s counsel stated we will stipulate to the marital_deduction issue the estate essentially claims that respondent should be bound by his statement by equitable_estoppel we continued also conceded that the estate is entitled to the marital_deduction under sec_2056 for the property the living_trust owned upon edna korby’s death the living_trust held the house the vacant lot the checking account the general_partnership interest in crane properties and the general_partnership interest in kplp at edna’s death therefore the marital_deduction applies with respect to this property the unified_credit for will then be applied against the tax imposed by sec_2001 on the taxable estatedollar_figure we note that the estate argues that respondent’s position with respect to the marital_deduction issue should be treated as a concession of the issue of whether the transfer to kplp precludes the application of sec_2036 to the transferred assets respondent argues that his statement was not a continued disagree equitable_estoppel precludes a party from denying its own representations if they induced another to act to his detriment see 120_tc_109 at a minimum a taxpayer must rely to his detriment on the commissioner’s actions in order to bind the commissioner by equitable_estoppel see 76_tc_209 affd 810_f2d_209 d c cir the estate did not rely to its detriment on respondent’s counsel’s communication on the contrary because respondent’s counsel’s statement was not included in the stipulations of fact the estate presented evidence at trial and argued its position that the marital_deduction should apply to the kplp assets 10it is not necessary for us to address the effect of the provision in the living_trust splitting it into two new trusts at the death of the first spouse to die because respondent conceded that the marital_deduction applies to the property held by the living_trust at edna’s death concession the statement to which the estate refers was made by respondent in his pretrial memorandum filed with the court before the parties agreed that the marital_deduction is inapplicable to the kplp assets included in edna’s gross_estate the estate argued that the application of sec_2036 would cause the kplp assets to pass to austin at edna’s death a requirement of sec_2056 under the terms of the living_trust in response respondent stated under articles and of the living_trust the surviving_spouse received a right to trust income during life and a general_power_of_appointment however the assets that edna and austin used to fund the kplp were never part of the living_trust nor was the percent kplp limited interest the decedents transferred to their sons thus the surviving_spouse has no right to the income or the corpus of percent of the property transferred to the kplp nor does the surviving_spouse have a power_of_appointment over that property emphasis omitted in the context of respondent’s argument that the property held by kplp did not pass to austin at edna’s death respondent’s statement is neither a concession that sec_2036 does not apply to the kplp assets nor inconsistent with his position that the value of the kplp property is includable in edna’s gross_estate we find that respondent has not conceded any issues by reason of the statement in his pretrial memorandum iv sec_6651 addition_to_tax sec_6075 requires that all estate_tax returns filed pursuant to sec_6018 be filed within months after the date of a decedent’s death or within a longer period as extended by the secretary edna died on date and the estate_tax_return was filed on date the estate did not request an extension to file the return and none was granted because the value of edna’s gross_estate exceeds the applicable_exclusion_amount under sec_2010 in effect for dollar_figure her estate was required to file a return within months of her death sec_6018 it did not the estate does not argue that it had reasonable_cause for its failure_to_file a timely return or that the addition_to_tax under sec_6651 is not appropriate therefore we find that the estate is liable for the addition_to_tax under sec_6651 on the estate_taxes due to reflect the foregoing and concessions by the parties decision will be entered under rule
